
	
		I
		111th CONGRESS
		2d Session
		H. R. 6328
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Etheridge
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  the re-refining of used oil.
	
	
		1.Short titleThis Act may be cited as the
			 Used Oil Re-Refining Tax Credit Act of
			 2010.
		2.Used oil
			 re-refining investment tax credit
			(a)Qualifying used
			 oil re-Refining tax creditSubpart E of part IV of subchapter A
			 of chapter 1 of the Internal Revenue Code of 986 is amended by inserting after
			 section 48D the following new section:
				
					48E.Qualifying used
				oil re-refining project credit
						(a)In
				generalFor purposes of section 46, the qualifying used oil
				re-refining project credit for any taxable year is an amount equal to 30
				percent of the qualified investment for such taxable year with respect to any
				qualifying used oil re-refining project.
						(b)Qualified
				investment
							(1)In
				generalFor purposes of
				subsection (a), the qualified investment for any taxable year is the basis of
				eligible property placed in service by the taxpayer during such taxable year
				which is part of a qualifying used oil re-refining project.
							(2)Special rule for
				certain subsidized propertyRules similar to section 48(a)(4)
				(other than subparagraph (D) thereof) shall apply for purposes of this
				section.
							(3)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
							(4)LimitationThe amount which is treated as qualified
				investment for all taxable years with respect to any qualifying used oil
				re-refining project shall not exceed the amount certified by the Secretary as
				eligible for the credit under this section.
							(c)DefinitionsFor
				purposes of this section—
							(1)Qualifying used
				oil re-refining projectThe term qualifying used oil
				re-refining project means any project—
								(A)which is designed
				to serve the primary purpose of processing qualifying re-refined lubricating
				oil from used oil (including used lube oil derived from crude oil, synthetic
				oils, and qualified fuels),
								(B)which uses a
				series of mechanical or chemical methods, or both, including, at a minimum,
				vacuum distillation followed by solvent refining or hydrotreating,
								(C)the feedstock
				input for which is used lubricating oil,
								(D)with respect to
				which the applicant provides evidence that the output of the project is base
				oil which meets the American Society of Testing and Materials standard for
				hydrocarbon lubricating base oil (ASTM D6074),
								(E)with respect to
				which the applicant provides evidence that the of ownership or control of a
				site of sufficient size to allow the proposed project to be constructed or to
				operate on a long-term basis, and
								(F)which will be
				located in the United States.
								(2)Qualifying
				re-refined lubricating oilThe term qualifying re-refined
				lubricating oil means a base oil—
								(A)which meets the
				American Society of Testing and Materials standard for hydrocarbon lubricating
				base oil (ASTM D6074), and
								(B)which is
				manufactured from used lubricating oil.
								(3)Eligible
				propertyThe term eligible property means any
				property—
								(A)(i)the construction,
				reconstruction, expansion or erection of which is completed by the taxpayer,
				or
									(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer, and
									(B)with respect to
				which depreciation (or amortization in lieu of depreciation) is
				allowable.
								(d)Qualifying used
				oil re-Refinery project program
							(1)EstablishmentNot
				later than 180 days after the date of enactment of this section, the Secretary,
				in consultation with the Secretary of Energy, shall establish a qualifying used
				oil re-refining project program for the deployment of used oil re-refining
				technologies.
							(2)Certification
								(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application meeting the requirements of subparagraph (B). An
				applicant may only submit an application during the 5-year period beginning on
				the date the Secretary establishes the program under paragraph (1).
								(B)Requirements for
				applications for certificationAn application under subparagraph
				(A) shall contain such information as the Secretary may require. Any
				information contained in the application shall be protected as provided in
				section 552(b)(4) of title 5, United States Code.
								(C)Time to act upon
				applications for certificationThe Secretary shall issue a
				determination as to whether an applicant has met the requirements of this
				section within 60 days following the date of submittal of the application for
				certification.
								(D)Federal and
				State environmental authorization requiredThe Secretary shall
				not certify a project under this section unless the Secretary determines that
				the applicant for certification has received all Federal and State
				environmental authorizations or reviews necessary to commence construction of
				the project.
								(E)Period of
				issuanceAn applicant which
				receives a certification shall have 5 years from the date of issuance of the
				certification in order to place the project in service, and if such project is
				not placed in service by that time period, then the certification shall no
				longer be valid.
								(3)LimitationThe
				aggregate credits that may be allocated under the program shall not exceed
				$150,000,000.
							(4)ReallocationIf
				the Secretary determines that credits under this section are available for
				reallocation pursuant to the requirements set forth in paragraph (2), the
				Secretary is authorized to conduct an additional program for applications for
				certification.
							.
			(b)Credit treated
			 as investment tax creditSection 46 of such Code is amended by
			 striking and at the end of paragraph (5), by striking the period
			 at the end of paragraph (6) and inserting , plus, and by adding
			 at the end the following new paragraph:
				
					(7)the qualifying
				used oil re-refining project credit determined under section
				48E(a).
					.
			(c)Clerical
			 amendmentThe table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 48D the following new
			 item:
				
					
						Sec. 48E. Qualifying used oil re-refining
				project
				credit.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to periods after the date of the enactment of this
			 Act, under rules similar to the rules of section 48(m) of the Internal Revenue
			 Code of 1986 (as in effect on the day before the date of the enactment of the
			 Revenue Reconciliation Act of 1990).
			
